[exhibit104executiveof770001.jpg]
Exhibit 10.4 EXHIBIT A SIMPSON MANUFACTURING CO, INC. 1994 EMPLOYEE STOCK BONUS
PLAN As Amended through December 7, 2015 1.The purpose of this Plan is to
express appreciation to employees of Simpson Manufacturing Co., Inc., a Delaware
corporation (the “Company”), and its direct and indirect subsidiaries, who have
continued in this employment for more than ten years, for their contributions to
the growth and success of the Company and its business. 2.Each employee of the
Company or any direct or indirect subsidiary of the Company, who is not a
participant in the Simpson Manufacturing Co., Inc. 2011 Incentive Plan, adopted
April 26, 2011, and amended and restated April 21, 2015, and its predecessor
plans, who is not a director or an officer of the Company or any direct or
indirect subsidiary of the Company and who shall have been employed on a
full-time basis for a period of not less than ten years by the Company or any
direct or indirect subsidiary of the Company, shall be eligible to participate
in this Plan (an “Eligible Employee”). 3.Under this Plan, each Eligible Employee
designated by the Board of Directors of the Company (the “Board”), in its
exclusive discretion, shall be awarded a bonus in the form of shares of common
stock of the Company (“Common Stock”) and an amount of cash approximately equal
to the amount of federal and state social security and income tax and other
amounts required to be withheld by such Eligible Employee’s employer with
respect to such bonus. 4.As Eligible Employees designated by this Board, in its
exclusive discretion, reach their tenth, twentieth, thirtieth, fortieth and
fiftieth anniversaries of service as employees of the Company or any such
subsidiary, the Board, in its exclusive discretion, shall determine the nature
and amount of the bonuses, if any, that will be awarded to such Eligible
Employees and the time or times of such awards under this Plan. 5.The aggregate
number of shares of Common Stock reserved for issuance as bonuses under this
Plan shall be 400,000 shares, including shares already awarded. 6.All bonuses
awarded under this Plan shall be subject to withholding of Social Security and
income and other taxes and levies in accordance with applicable law. 7.Each
Eligible Employee who receives a bonus under this Plan shall, as a condition
precedent to receiving such bonus, execute and deliver such agreement regarding
sales of shares included in such bonus as the President, the Chief Financial
Officer or the Secretary of the Company may require. 8.The Company shall not in
any event have any obligation to award any bonus, to issue any shares of Common
Stock or to pay any amount to any person under this Plan unless and until the
Board shall have determined to do so in the specific case, and then only in
accordance with such determination. The Board shall have the absolute right, in
its exclusive discretion, to amend or modify this Plan at any time or times and
to terminate this Plan at any time.



--------------------------------------------------------------------------------



 